Citation Nr: 1634431	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-24 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, to include bilateral cataracts and onychomycosis.  

2.  Entitlement to an initial disability rating in excess of 60 percent for diabetic nephropathy with end-stage renal disease prior to November 17, 2012 and in excess of 80 percent from June 20, 2013.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to April 12, 2012, and in excess of 20 percent thereafter.

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to April 12, 2012, and in excess of 20 percent thereafter.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to April 12, 2012, and in excess of 20 percent thereafter.
6.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to April 12, 2012, and in excess of 20 percent thereafter.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jonathan M. Bruce, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1971 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California as well as a March 2012 rating decision of the VA RO in Huntington, West Virginia.  Jurisdiction currently resides at the Huntington RO.  The January 2011 rating decision awarded the Veteran service connection for diabetes mellitus and diabetic nephropathy and the March 2012 rating decision awarded the Veteran service connection for peripheral neuropathy of the right and left upper and lower extremities.  The Veteran disagreed with the assigned disability ratings for these disabilities and has perfected an appeal as to the issues.

The record reveals that the Veteran's claims for peripheral neuropathy of the bilateral upper and lower extremities were readjudicated by a June 2012 rating decision wherein the RO increased the disability evaluations from 10 percent disabling to 20 percent disabling with an effective date of April 12, 2012.  Also, the Veteran's claim for diabetic nephropathy with end-stage renal disease was readjudicated by a December 2013 rating decision wherein the RO increased the disability evaluation from 60 percent disabling to 100 percent disabling effective November 17, 2012 and 80 percent disabling effective June 20, 2013.  However, as the increased evaluations did not constitute a full grant of the benefits sought, the Veteran's claims for higher initial evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In September 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims folder.  

Regarding the issue of a TDIU, the Board notes that the Veteran filed a claim to pursue such in April 2012 based on his service-connected disabilities.  The Board further notes that the Veteran is currently unemployed.  See, e.g., the Veteran's claim for TDIU dated April 2012.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In any event, the Board notes that the Veteran has perfected an appeal as to the issue of entitlement to TDIU.  See the Veteran's substantive appeal (VA Form 9) dated June 2014.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased disability ratings for diabetes mellitus with cataracts and onychomycosis, peripheral neuropathy of the bilateral upper and lower extremities, and diabetic nephropathy with end-stage renal disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As the Veteran is already eligible for special monthly compensation and was awarded such in a rating decision dated December 2014, an award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.


CONCLUSION OF LAW

There is no question of law or fact involving the award of entitlement to special monthly compensation based on award of TDIU; the appeal is moot. 38 U.S.C.A. 
§ 7105(d)(5) (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of TDIU Claim

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

In June 1999, VA's General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id. 

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case, the Veteran has a 100 percent schedular evaluation for ischemic heart disease, status post myocardial infraction.  Further, the Veteran also is service-connected for diabetic nephropathy with end-stage renal disease, evaluated as 80 percent disabling; diabetes mellitus, type II, to include bilateral cataracts and onychomycosis, evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; and peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling.  These evaluations combine to 90 percent during the rating period on appeal.  38 C.F.R. 
§ 4.25.  Thus, the Veteran is already entitled to SMC and indeed, in a December 2014 rating decision, the RO awarded SMC based on this criteria effective October 2, 2008.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Veteran did not appeal the assigned effective date of SMC awarded in the December 2014 rating decision. 

It follows that as the reasoning of Bradley is that TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation, and as the Veteran in this appeal has already been awarded SMC based on the 100 percent evaluation for ischemic heart disease, status post myocardial infraction and separate evaluations combined to 90 percent for his remaining service connected disabilities, then consideration of TDIU no longer serves any useful purpose.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for TDIU is dismissed.


REMAND

With regard to the Veteran's claim of entitlement to an increased initial disability rating for his diabetes mellitus, type II, with bilateral cataracts and onychomycosis, he was last afforded a VA examination for this disability in April 2012.  Since the VA examination, the Veteran has indicated that the disability has increased in severity.  Specifically, at the September 2015 Board hearing, the Veteran testified that his physician informed him that should not be doing "a lot" of exercise.  He further testified that he only does "a little bit" of exercise at which time he becomes tired.  See the September 2015 Board hearing transcript, page 6.  Notably, the April 2012 VA examiner reported that the Veteran's diabetes did not require regulation of activities.  Also, the Board notes that under 38 C.F.R. § 4.119, Diagnostic Code 7913, the Veteran would be entitled to a higher 40 percent disability rating based in part on regulation of activities.  In light of the foregoing, the Board finds that a contemporaneous VA examination would be of probative value to ascertain the current severity of the Veteran's diabetes mellitus, type II.  Additionally, the Board finds that the Veteran's bilateral cataracts and onychomycosis associated with his diabetes should also be examined in order to determine whether these disabilities are compensable complications of the diabetes as the current evidence of record does not indicate such.  

With regard to the Veteran's peripheral neuropathy of the right and left upper and lower extremities and diabetic nephropathy with end-stage renal disease, the Board notes that these disabilities are associated with the diabetes.  Moreover, with respect to the Veteran's peripheral neuropathy of the right and left upper and lower extremities, he indicated at the September 2015 Board hearing that these disabilities have worsened since his last VA examination in April 2012.  Specifically, he testified that he experiences constant pain in his extremities.  Notably, at the April 2012 VA examination, the examiner noted the absence of constant pain in all extremities.  Therefore, as the Veteran's complications of diabetes will examined on remand, the Board finds that remand of the peripheral neuropathy and diabetic nephropathy claims is also warranted in order to provide the Veteran for a VA examination for these disabilities.  

Finally, at the September 2015 Board hearing, the Veteran indicated that he received recent treatment for his disabilities on appeal to include the diabetic nephropathy at the Charleston Area Medical Center and Fresenius Medical Care in West Virginia.  The Board notes that the most recent association of treatment records from either of these facilities was in 2014.  As such, the Board finds that outstanding treatment records from the Charleston Area Medical Center and Fresenius Medical Care should be obtained on remand and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are outstanding medical records from Charleston Area Medical Center and Fresenius Medical Care in West Virginia.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, afford the Veteran all appropriate examinations to determine the current severity of the Veteran's diabetes mellitus, type II, and its associated manifestations, including but not limited to bilateral cataracts, onychomycosis, peripheral neuropathy of the right and left upper and lower extremities, and diabetic nephropathy with end-stage renal disease.  

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  

3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


